IN THE SUPREME COURT OF THE STATE OF DELAWARE


MICHAEL LINDSEY,                        §
                                        §    No. 411, 2018
      Defendant Below,                  §
      Appellant,                        §    Court Below—Superior Court
                                        §    of the State of Delaware
      v.                                §
                                        §
STATE OF DELAWARE,                      §    Cr. ID Nos. N1708003578,
                                        §                N1708006225
      Plaintiff Below,                  §
      Appellee.                         §

                             Submitted: March 27, 2019
                             Decided:   April 9, 2019

Before STRINE; Chief Justice, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 9th day of April, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned in its February

8, 2018 transcript ruling.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                      Justice